Name: Commission Regulation (EEC) No 1152/88 of 28 April 1988 amending Regulation (EEC) No 983/88 laying down special provisions on the marketing of olive oil containing undesirable substances
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 4. 88 Official Journal of the European Communities No L 108/53 COMMISSION REGULATION (EEC) No 1152/88 of 28 April 1988 amending Regulation (EEC) No 983/88 laying down special provisions on the marketing of olive oil containing undesirable substances compensatory amount should therefore be included among the advantages provided for by Community legislation listed in Article 1 of Regulation (EEC) No 983/88 ; Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 983/88 , the words 'or monetary compensatory amount' are hereby added to the end of the first sentence . Article 2 This Regulation shall enter into force on 30 April 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1 889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 983/88 (3) excludes olive oil and olive-pomace oil , the tetrachloroe ­ thylene content of which exceeds a certain threshold, from most of the advantages provided for by Community legislation ; Whereas Article 3 of Commission Regulation (EEC) No 3154/85 of 11 November 1985 laying down detailed rules for the administrative application of monetary compen ­ satory amounts (4), as amended by Regulation (EEC) No 361 /88 (5), states that no monetary compensatory amount is to be granted where prodcts are not of sound and fair merchantable quality ; whereas the granting of a monetary This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1988 . For the Commission Frans ANDRIESSEN ' Vice-President (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 182, 3 . 7 . 1987, p. 1 . 0 OJ No L 98, 15. 4, 1988, p. 36 . 0 OJ No L 310, 21 . 11 . 1985, p. 9 . 0 OJ No L 35, 9 . 2. 1988 , p. 15.